AFFIRM; and Opinion Filed June 30, 2016.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00210-CV

           TIMOTHY G. MARTIN AND ALL OTHER OCCUPANTS
          OF 608 MEADOW LANE, ALLEN, TEXAS 75002, Appellants
                                V.
 FEDERAL NATIONAL MORTGAGE ASSOCIATION, A/K/A FANNIE MAE, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Collin County, Texas
                          Trial Court Cause No. 003-00897-2013

                            MEMORANDUM OPINION
                        Before Justices Fillmore, Stoddart, and Schenck
                                 Opinion by Justice Fillmore

       In this forcible detainer action, appellants Timothy G. Martin and all other occupants of

608 Meadow Lane, Allen, Texas 75002 appeal the final judgment of the trial court granting

appellee Federal National Mortgage Association, a/k/a Fannie Mae (Fannie Mae) immediate

possession of the real property. In a single issue on appeal, appellants contend the trial court

abused its discretion by granting Fannie Mae’s motion in limine precluding appellants from

presenting testimony regarding a tenancy at sufferance provision of the Deed of Trust that was

executed by Martin and encumbered the real property. We affirm the trial court’s judgment.

                                         Background

       Martin purchased real property and improvements located at 608 Meadow Lane, Allen,

Texas 75002 (the Property) in 2004 and executed a Deed of Trust securing a promissory note he
signed to finance the purchase of the Property. The Deed of Trust provided that following a non-

judicial foreclosure sale, the borrower or any person holding possession of the property through

the borrower must immediately surrender the premises to the purchaser at the foreclosure sale.

The Deed of Trust also stated that if possession is not surrendered, the borrower or any person

holding possession of the property through the borrower shall be a tenant at sufferance and may

be removed by writ of possession or other court proceeding.

       After Martin defaulted on the promissory note, Fannie Mae purchased the Property at a

non-judicial foreclosure sale on December 3, 2012. On February 27, 2013, Fannie Mae sent

appellants written notices to vacate the Property. After appellants failed to vacate the Property,

Fannie Mae obtained an eviction judgment in its favor from a justice court of Collin County,

Texas. Appellants appealed that judgment to a county court of Collin County.

       At a bench trial, the county court admitted into evidence the Substitute Trustee’s Deed

establishing Fannie Mae’s purchase of the Property at the foreclosure sale; the Deed of Trust,

describing circumstances creating Martin’s tenancy at sufferance status; and the written notices

from Fannie Mae to vacate the Property. Following the bench trial, the county court signed a

final judgment awarding immediate possession of the Property to Fannie Mae. Martin appeals

from the final judgment entered by the county court.

                                            Analysis

       In a single issue on appeal to this Court, appellants assert the trial court abused its

discretion by granting Fannie Mae’s motion in limine excluding testimony appellants intended to

offer concerning Fannie Mae’s purported failure to comply with Section 22 of the Deed of Trust

when foreclosing on the Property. In response, Fannie Mae argues the trial court appropriately

entered judgment on its forcible detainer action based upon the documents admitted into

evidence establishing its superior right to immediate possession of the Property.

                                               –2–
                                                           Standard of Review

           We review a trial court’s exclusion of evidence under the abuse of discretion standard.

Caffe Ribs, Inc. v. State, No. 14-0193, 2016 WL 1267677, at *4 (Tex. April 1, 2016); Enbridge

Pipelines (E.Tex.) L.P. v. Avinger Timber L.L.C., 386 S.W.3d 256, 262 (Tex. 2012). A trial court

abuses its discretion when it acts arbitrarily or unreasonably, that is, when it acts without regard

for any guiding rules and principles. Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238,

241–42 (Tex. 1985); Medicus, Ins. Co. v. Todd, 400 S.W.3d 670, 681 (Tex. App.—Dallas 2013,

no pet.)(citing Downer, 701 S.W.2d at 241–42). For the exclusion of evidence to constitute

reversible error, the complaining party must show that the trial court committed error and the

error probably caused the rendition of an improper judgment. See TEX. R. APP. P. 44.1(a); State

v. Cent. Expressway Sign Assocs., 302 S.W.3d 866, 870 (Tex. 2009).

                                                                  Discussion

           Before proceeding to trial of the case before a jury, the trial court addressed Fannie Mae’s

motion in limine. Appellants only objection to the motion in limine was to the first request,

which sought a trial court instruction that appellants be precluded from, among other things,

attempting to “argue or attempt[ing] to introduce evidence that the Foreclosure Sale was invalid

or that Fannie Mae does not hold valid title.” 1 Relying on this Court’s opinion in Shutter v.

Wells Fargo Bank, N.A., 318 S.W.3d 467 (Tex. App.—Dallas 2010, pet. dism’d w.o.j.), the trial

court overruled appellants’ objection to the motion in limine, and ruled that appellants would not

be allowed to present testimony concerning alleged non-compliance by Fannie Mae with Section

22 of the Deed of Trust which, in pertinent parts, provides as follows:

     1
        Appellants assert in their brief on appeal that Fannie Mae did not establish the necessary elements of its forcible detainer action because it
failed to show that the trustee’s sale was conducted pursuant to Section 22 of the Deed of Trust. More specifically, appellants argue that Section
22 of the Deed of Trust requires that the trustee sell the Property to the highest bidder and they claim they contended in a separate lawsuit against
Fannie Mae to quiet title to the Property that the Property was sold without taking bids. Appellants argue that because the trustee’s sale did not
comply with Section 22 of the Deed of Trust, it follows that appellants were not tenants at sufferance under the Deed of Trust, “[Fannie Mae]
could not establish a landlord-tenant relationship, and [Fannie Mae]’s forcible detainer action could not establish all of its elements.”



                                                                        –3–
       Borrower authorizes Trustee to sell the property to the highest bidder for cash in
       one or more parcels and in any order Trustee determines. Lender or its designee
       may purchase the Property at any sale.

                                               ***

       If the Property is sold pursuant to this Section 22, Borrower or any person holding
       possession of the Property through Borrower shall immediately surrender
       possession of the Property to the purchaser at that sale. If possession is not
       surrendered, Borrower or such person shall be a tenant at sufferance and may be
       removed by writ of possession or other court proceeding.

According to the trial court, testimony concerning Fannie Mae’s compliance with Section 22 of

the Deed of Trust “is something you would have to deal with [in] a suit alleging wrongful

foreclosure, or [a] title action.” Following the trial court’s ruling on the motion in limine, the

parties agreed to waive a jury and proceed to trial to the court. The only evidence admitted at

trial was the Deed of Trust, the Substitute Trustee’s Deed, and the written notices from Fannie

Mae to appellants to vacate the Property.

       Forcible detainer occurs when a person, who is a tenant at sufferance, refuses to surrender

possession of real property after his right to possession has ceased. See TEX. PROP. CODE ANN.

§ 24.002(a)(2) (West 2014). A forcible detainer action is a special proceeding created to provide

a speedy, simple, and inexpensive means for resolving the question of right to immediate

possession of real property. In re Am. Homes for Rent Properties Eight, LLC, No. 05-16-00087-

CV, 2016 WL 3006782, at *2 (Tex. App.—Dallas May 25, 2016, orig. proceeding) (mem. op.);

see also Rice v. Pinney, 51 S.W.3d 705, 709 (Tex. App.—Dallas 2001, no pet.). In a forcible

detainer action, “[t]he court must adjudicate the right to actual possession and not title.” TEX. R.

CIV. P. 510.3(e). To prevail on its forcible detainer claim, Fannie Mae was not required to prove

title but only to present sufficient evidence of ownership to demonstrate a superior right to

immediate possession. See Rice, 51 S.W.3d at 709.




                                                –4–
       A justice court or county court at law is not deprived of jurisdiction in a forcible detainer

lawsuit merely because of the existence of a title dispute. In re Am. Homes for Rent Properties

Eight, LLC, 2016 WL 3006782, at *2. The trial court is only deprived of jurisdiction in a

forcible detainer lawsuit if the determination of the right to immediate possession necessarily

requires the resolution of a title dispute. Id.; see also Rice, 51 S.W.3d at 709, 713. If an

independent basis exists on which to award immediate possession that would not require

resolution of a title dispute, a justice court, and therefore the county court, has jurisdiction to do

so. Garza v. Wells Fargo Bank, N.A., No. 05-14-01578-CV, 2016 WL 3136150, at *2 (Tex.

App.—Dallas June 2, 2016, no pet. h.) (mem. op.); see also Rice, 51 S.W.3d at 712. A deed of

trust that creates a landlord and tenant-at-sufferance relationship on foreclosure provides an

independent basis to determine the issue of immediate possession without resolving the issue of

title. Garza, 2016 WL 3136150, at *2; In re Am. Homes for Rent Properties Eight, LLC, 2016

WL 3006782, at *2. Specifically, in such cases, disputes related to the validity of the foreclosure

sale are not relevant to determining the right to immediate possession. Garza, 2016 WL

3136150, at *2; Fontaine v. Deutsche Bank Nat’l Trust Co., 372 S.W.3d 257, 259 (Tex. App.—

Dallas 2012, pet. dism’d w.o.j.) (op. on reh’g).

       Here, the Substitute Trustee’s Deed showed Fannie Mae purchased the property at a non-

judicial foreclosure sale after Martin defaulted under the terms of the Deed of Trust. Pursuant to

the terms of the Deed of Trust, appellants became tenants-at-sufferance when they did not vacate

the Property after Fannie Mae purchased it at foreclosure sale and provided written notices

containing formal demand that they vacate the Property. Thus, the trial court could determine

the right to possession on this independent basis. See In re Am. Homes for Rent Properties

Eight, LLC, 2016 WL 3006782, at *2.            The evidence established Fannie Mae’s right to

immediate possession of the Property, see Shutter, 318 S.W.3d at 471; appellants, as tenants-at-

                                                   –5–
sufferance, were not entitled to possession of the Property following foreclosure, see In re Am.

Homes for Rent Properties Eight, LLC, 2016 WL 30006782, at *2. “[W]hether the sale of

property under a deed of trust is invalid may not be determined in a forcible detainer [action] and

must be brought in a separate suit.” Shutter, 318 S.W.3d at 471. Accordingly, the trial court did

not abuse its discretion in granting Fannie Mae’s motion in limine excluding testimony

appellants intended to offer concerning Fannie Mae’s purported failure to comply with Section

22 of the Deed of Trust when foreclosing on the property.

       We resolve appellants’ sole issue against them and affirm the trial court’s judgment.




                                                     /Robert M. Fillmore/
                                                     ROBERT M. FILLMORE
                                                     JUSTICE


150210F.P05




                                               –6–
                                          S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                         JUDGMENT

TIMOTHY G. MARTIN AND ALL                              On Appeal from the County Court at Law
OTHER OCCUPANTS OF 608 MEADOW                          No. 3, Collin County, Texas,
LANE, ALLEN, TEXAS 75002, Appellants                   Trial Court Cause No. 003-00897-2013.
                                                       Opinion delivered by Justice Fillmore,
No. 05-15-00210-CV           V.                        Justices Stoddart and Schenck participating.

FEDERAL NATIONAL MORTGAGE
ASSOCIATION, A/K/A FANNIE MAE,
Appellee

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        It is ORDERED that appellee Federal National Mortgage Association a/k/a Fannie Mae
recover its costs of this appeal and the full amount of the trial court’s judgment from appellants
Timothy G. Martin and all other occupants of 608 Meadow Lane, Allen, Texas 75002. It is
further ORDERED that the cash deposit of appellants made in lieu of supersedeas bond be
applied to offset appellee’s trial court costs. After appellee’s trial court costs have been paid, the
clerk of the Collin County court is directed to release the balance, if any, of the cash deposit to
appellants Timothy G. Martin and all other occupants of 608 Meadow Lane, Allen, Texas 75002.


Judgment entered this 30th day of June, 2016.




                                                 –7–